      Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ACCEPTANCE INDEMNITY                             §
INSURANCE COMPANY,                               §
                                                 §
       Plaintiff,                                §
                                                 §    Civil Action No. 4:19-cv-4531
V.                                               §
                                                 §    JURY
SLI FRAMING COMPANY, INC. AND                    §
ICI CONSTRUCTION, INC.,                          §
                                                 §
       Defendants.                               §

            PLAINTIFF ACCETPANCE INDEMNITY INSURANCE COMPANY’S
                   COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Acceptance Indemnity Insurance Company (“AIIC”) files this complaint for

declaratory judgment against defendants SLI Framing Company, Inc. (“SLI”) and ICI

Construction, Inc. (“ICI”), and respectfully shows:

                                           PARTIES

       1.      Plaintiff AIIC is a Nebraska corporation with its principal place of business in

North Carolina.

       2.      Defendant SLI is a Texas corporation with a principal place of business in Texas.

SLI may be served through its registered agent, Peter Schutmatt, at 2208 Mission Drive, Kemah,

Texas 77565 or wherever he may be found. For diversity, SLI is not a Nebraska or North

Carolina citizen.

       3.      Defendant ICI is a Texas corporation with a principal place of business in Texas.

ICI may be served through its registered agent, Timothy C. Ross, at 1885 Saint James Place, 15th

Floor, Houston, Texas 77056 or wherever he may be found. For diversity, ICI is not a Nebraska

or North Carolina citizen.
       Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 2 of 9



                                 JURISDICTION AND VENUE

          4.    AIIC’s citizenship is diverse from SLI and ICI’s citizenship and the amount in

controversy exceeds $75,000, exclusive of interest and costs. The court in the underlying suit

confirmed an arbitration award and assessed $861,592.73 against SLI in actual damages, with

additional amounts for prejudgment interest, postjudgment interest, costs and attorneys’ fees.

Each policy at issue in this action has a $1,000,000 limit per “occurrence,” which is potentially

implicated by the judgment confirming the arbitration award. Therefore, the Court has subject-

matter jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1).

          5.    The Court has personal jurisdiction over SLI and ICI because they are Texas

citizens.

          6.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to this lawsuit occurred in Harris County.

                                              FACTS

A.        The Project

          7.    This lawsuit arises out of the construction of The District at Memorial, a 326-unit

apartment complex divided among two buildings and constructed around a multilevel parking

garage.

          8.    The project owner, Simpson Kaplan District at Memorial, LLC (“Simpson

Kaplan”), retained ICI on March 24, 2014 as the general contractor.

          9.    ICI subcontracted SLI on August 20, 2014, to perform framing labor, including

siding installation, and told SLI to commence work on August 27, 2014.

          10.   On February 11, 2015, SLI subcontracted Jose H. RDZ, Inc. (“RDZ”) under a

master craft agreement. RDZ installed siding in the courtyards at the District at Memorial




                                                 2
       Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 3 of 9



project.

        11.     SLI or RDZ reportedly began installing sheathing, weather-resistive barrier, and

siding in the courtyards on January 23, 2015, and concluded that work on November 6, 2015.

        12.     Experts retained by Simpson Kaplan opined that the courtyard siding was

installed improperly, which allowed water intrusion and damage. Simpson Kaplan eventually

hired a different contractor to remove and replace all courtyard siding and windows.

B.      The Arbitration

        13.     On June 9, 2017, ICI filed its Second Demand for Arbitration against Simpson

Kaplan and Third-Party Demand for Arbitration against SLI and other subcontractors in Case No.

01-16-0005-0316; ICI Construction, Inc. v. Simpson Kaplan District at Memorial, LLC v. Builders

First Source – Texas Installed Sales, et al. (the “Arbitration”).

        14.     On information and belief, Arbitration filings indicate that:

                    SLI or RDZ installed the courtyard siding defectively or otherwise not in
                     compliance with the manufacturer’s instructions, which allowed water to
                     penetrate behind weather-resistive barriers and mold to grow on interior
                     building components;

                    there were no roof coverings to prevent water from getting behind sheathing,
                     weather-resistive barriers, windows, and siding during these time periods:

                     a. Building A: January 23, 2015, to March 6, 2015;
                     b. Building B: January 31, 2015, to March 13, 2015;
                     c. Building C: April 17, 2015, to May 8, 2015;
                     d. Building E: February 20, 2015, to March 20, 2015; and
                     e. Building F: January 23, 2015, to March 6, 2015; [and]

                    Simpson Kaplan eventually removed and replaced all courtyard siding and
                     windows.

        15.     On March 25, 2019, the arbitrator rendered his Final Award, attached here as

Exhibit 1, which included these findings:

                a.      ICI did not breach its contract with Simpson Kaplan, rendering ICI the



                                                    3
      Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 4 of 9



                       prevailing party and entitling it to its outstanding contract balance;

               b.      Simpson Kaplan must pay ICI’s reasonable attorney fees;

               c.      the reasonable cost to remedy the courtyard siding is $1,063,199.38;

               d.      the damages owed by SLI and RDZ for siding remediation is $320,980.38
                       after deducting the insurance proceeds paid by Simpson Kaplan’s insurer
                       to Simpson Kaplan ($742,219);

               e.      fault for the courtyard siding defects is apportioned 15% to SLI and 85%
                       to RDZ “because the vast majority of the siding deficiencies were caused
                       by installation problems as opposed to poor supervision”;

               f.      SLI is entitled to its $201,606.65 outstanding subcontract balance from
                       ICI; and

               g.      ICI will recover the difference between the remediation costs and the
                       unpaid contract balance from SLI and R&S Commercial Services (another
                       subcontractor) after full offsets.

C.     ICI’s Motion to Confirm the Award

       16.     On September 30, 2019, ICI moved to confirm the Arbitration award in an

already pending lawsuit against ICI and SLI, Cause No. 2018-88580 in the 333rd District Court

of Harris County, Texas (the “Underlying Lawsuit”), that had been initiated by Simpson

Kaplan’s subrogating insurer.

       17.     ICI identified itself in that motion as the latter insurer’s assignee. Given the

assignment, ICI is the only party with an interest in collecting the arbitration award from SLI.

D.     Judgment Confirming the Award

       18.     On November 12, 2019, the court in the Underlying Lawsuit signed the Order

Confirming Arbitration Award and Entry of Judgment attached as Exhibit 2 (the “Underlying

Judgment”).

       19.     The Underlying Judgment orders that ICI shall recover from SLI $861,592.73 in

actual damages and additional amounts for prejudgment interest, postjudgment interest, cost and



                                                 4
          Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 5 of 9



attorneys’ fees.

E.        The Policies

          20.    AIIC issued policy no. CP00176520 to SLI as the first named insured for the

period of February 16, 2015 to February 16, 2016, with a per-occurrence limit of $1 million, a

general aggregate limit of $2 million and a $2,500 liability deductible. A true copy (with

premium information redacted) of this policy is attached as Exhibit 3.

          21.    AIIC issued policy no. CP00176622 to SLI as the first named insured for the

period of February 16, 2016 to February 16, 2017, with a per-occurrence limit of $1 million, a

general aggregate limit of $2 million and a $2,500 liability deductible. A true copy (with

premium information redacted) of this policy is attached as Exhibit 4 (with premium information

redacted).

                                  DECLARATORY JUDGMENT

          22.    AIIC brings this claim for declaratory judgment under both Federal Rule of Civil

Procedure 57 and 28 U.S.C. §§ 2201-2202.

          23.    AIIC seeks a declaration that the damages awarded against SLI in the Underlying

Judgment are not covered under the policies and that AIIC does not have a duty to defend or

indemnify SLI in the Underlying Lawsuit.

          24.    The Arbitration award states the siding had to be replaced due to “[m]oisture

intrusion and mold growth in the sheathing and studs.”

          25.    Mold growth is excluded under the policies. The Fungus or Spore Exclusion

states:

                 This insurance does not apply to:

                 (1)     … "[P]roperty damage" … caused directly or indirectly, in
                         whole or in part, by:



                                                     5
Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 6 of 9



              a.      Any "fungus" or "spore", including "fungi" or "spores";
                      or
              b.      Any substance, vapor or gas produced by or arising out
                      of any "fungus", "fungi", "spore", or "spores"; or
              c.      Any material, product, building component, building or
                      structure that contains, harbors, nutures or acts as a
                      medium for any "fungus", "fungi" "spore" or "spores"; or
              d.      Actual, alleged or threatened discharge, dispersal,
                      seepage, migration, release or escape of "fungus" or
                      "spore", including "fungi" or "spores".

              Such damage or injury is excluded regardless of any other cause,
              event, material product and/or building component that
              contributed concurrently or in any sequence to that injury or
              damage.

      (2)     Any loss, cost or expense arising out of any:

              a.      Request, demand, order to statutory or regulatory
                      requirement that any insured or others test for, monitor,
                      clean up, remove, contain, treat, detoxify or neutralize,
                      or in any way respond to, or assess "fungus", "fungi",
                      "spore", or "spores" or the effects of the same (including
                      but not limited to, any form or type of mold, mildew,
                      mushroom, toadstool, smut or rust).
              b.      Claim or "suit" by or on behalf of a governmental
                      authority for damages because of testing for, monitoring,
                      cleaning up, removing, containing, treating, detoxifying
                      or neutralizing or in any way responding to, or assessing
                      "fungus", "fungi", "spore", or "spores" or the effects of
                      same (including, but not limited to, any form or type of
                      mold, mildew, mushroom, toadstool, smut, or rust).

      (3)     With respect to this endorsement, Exclusion 2.b. - Contractual
              Liability is replaced by the following:

              b.      … "[P]roperty damage" for which the insured is
                      obligated to pay by reason of the assumption of liability
                      in a contract or agreement.

                      We shall have no duty to investigate, defend, or
                      indemnify any insured against any loss, claim, "suit" or
                      other proceeding alleging injury or damages of any kind,
                      to include, but not limited to … "property damage" … to
                      which this endorsement applies.

      Additional Definitions:

      For purposes of this endorsement, the following definitions are added:

      "Fungus" and/or "fungi" includes, but is not limited to, any form or type


                                          6
      Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 7 of 9



               of mold, mildew, mushroom, toadstool, smut, or rust.

               "Spore" and/or "spores" means any reproductive body produced by or
               arising out of any "fungus" or "fungi".

       26.     While the award also mentioned “moisture intrusion,” moisture is a prerequisite

for mold growth, and the exclusion extends to concurrent causes. As quoted above, (1) property

damage need only be caused “in whole or in part” by mold for the exclusion to apply to it; and

(2) the exclusion applies “regardless of any other cause, event, material product and/or building

component that contributed concurrently or in any sequence to that injury or damage.”

       27.     There is no indication of property damage caused by moisture wholly unrelated to

mold. If such property damage exists, it must be segregated from the mold-related damage for

there to be any coverage, and no segregation has occurred. Under Texas law, the burden to

perform this segregation is on the insured or one, like ICI, who claims through the insured.

       28.     The foregoing suffices to negate coverage, but there are additional coverage

defenses or issues that may independently preclude coverage, in whole or in part, and AIIC

reserves the right to rely upon them. The additional defenses or issues include, without

limitation, those listed below.

                  The timing of property damage – property damage must occur during the
                   policy period to fulfill the insuring agreement;

                  The Roofing Operations Exclusion – as noted above, there were reportedly no
                   roof coverings to prevent water from getting behind sheathing, weather-
                   resistive barriers, windows and siding;

                  Whether any siding was replaced for reasons other than the repair or locating
                   of damage to property beyond the siding itself (for example, damage to or
                   defects within the siding alone, or purely prophylactic efforts to prevent future
                   damage to other property where no damage to that property was found or
                   made the subject of a location effort) – these replacement costs would not
                   fulfill the insuring agreement or would fall within one or more of so-called
                   business risk exclusions (exclusion j through m, next addressed);

                  Exclusion j(5) for property damage to “[t]hat particular part of real property


                                                  7
      Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 8 of 9



                   on which you or any contractors or subcontractors working directly or
                   indirectly on your behalf are performing operations, if the 'property damage’
                   arises out of those operations”;

                  Exclusion j(6) for property damage to “[t]hat particular part of any property
                   that must be restored, repaired or replaced because 'your work’ was
                   incorrectly performed on it”;

                  Exclusion k for property damage to “‘your product’ arising out of it or any
                   part of it”;

                  Exclusion l for property damage to “‘your work’ arising out of it or any part
                   of it and included in the 'products-completed operations hazard”;

                  Exclusion m, entitled “Damage to Impaired Property or Property Not
                   Physically Injured”;

                  Exclusion b, entitled “Contractual Liability”;

                  the General Exclusion Endorsement’s exclusions for breach of contract,
                   breach of warranty, warranty work repairs, interest and attorneys’ fees;

                  the “Exclusion – Designated Professional Services” endorsement; and

                  the “Exclusion – Construction Management Errors and Omissions”
                   endorsement.

                                         JURY DEMAND

       29.    AIIC demands a trial by jury on all issues of fact.

                                CONCLUSION AND PRAYER

       30.    Because one or more policy exclusions or endorsements bar coverage for the

Underlying Judgment and the claims asserted in the Arbitration, AIIC asks the Court for:

              a.      A declaration that the Underlying Judgment against SLI is not covered
                      under the Policy and that AIIC does not have a duty to defend or
                      indemnify SLI in the Underlying Lawsuit;

              b.      Court costs; and

              c.      All other relief that the Court deems appropriate.




                                                8
Case 4:19-cv-04531 Document 1 Filed on 11/18/19 in TXSD Page 9 of 9




                              Respectfully submitted on November 18, 2019:

                              /s/ Joseph A. Ziemianski
                              Joseph A. Ziemianski
                              Attorney in Charge
                              Texas State Bar No. 00797732
                              E-mail: jziemianski@cozen.com

                              OF COUNSEL:

                              Bryan P. Vezey
                              Texas State Bar No. 00788583
                              E-mail: bvezey@cozen.com

                              COZEN O’CONNOR
                              1221 McKinney, Suite 2900
                              Houston, Texas 77009
                              Telephone: (832) 214-3900
                              Telecopier: (832) 214-3905

                              ATTORNEYS FOR PLAINTIFF,
                              ACCEPTANCE INDEMNITY INSURANCE
                              COMPANY




                                 9
